******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
              JESSICA LYNN PRESSLEY v.
               THOMAS H. JOHNSON III
                      (AC 38821)
                 Lavine, Sheldon and Prescott, Js.
  Submitted on briefs1 February 17—officially released May 23, 2017

(Appeal from Superior Court, judicial district of New
Haven, Burke, J. [judgment]; Goodrow, J. [motion for
           contempt; motion to reargue])
  Jonathan E. Von Kohorn and Tara Von Kohorn filed
a brief for the appellant (plaintiff).
                           Opinion

   SHELDON, J. This appeal stems from postdissolution
proceedings in which the plaintiff, Jessica Lynn
Pressley, moved that the defendant, Thomas H. Johnson
III, be found in contempt of an order in the parties’
marital dissolution judgment requiring him to pay one
half of work related child care expenses for the parties’
minor children. The plaintiff claims that the trial court
erred in denying her motion for contempt and finding
that the defendant did not owe her an arrearage for the
work related child care expenses she had incurred. We
agree with the plaintiff and thus reverse the judgment
of the trial court and remand the matter for further pro-
ceedings.
  The parties’ marriage was dissolved on April 17, 2013.
Pursuant to the judgment of dissolution, the parties
share joint legal custody of their four minor children,
who reside primarily with the plaintiff. The judgment
provides, inter alia, as follows: ‘‘The parties shall equally
split the cost of child care expenses, reasonable and
necessary for the plaintiff mother to maintain
employment.’’
   On August 27, 2015, the plaintiff filed a motion for
contempt claiming that the defendant had failed to pay
one half of the work related child care expenses for
their four children as required by the dissolution judg-
ment. On October 14, 2015, the court held a hearing on
the plaintiff’s motion, at which both parties testified.
The plaintiff testified that she had notified the defendant
in May, 2015, that she would be enrolling the children
in the Trumbull Loves Children program in order for
her to be able to work full-time starting in September,
2015. The cost of that program was $550 per month per
child, but the plaintiff had secured scholarships for the
children which reduced the parties’ out-of-pocket cost
for all four children to $629.63 each per month. At the
time of the hearing, the plaintiff had paid only the fee
for the month of September, 2015, to which the defen-
dant had refused to contribute. Because that hearing
did not commence until late in the afternoon, it did not
conclude on that day. The court told the parties that it
was not going to rule on the motion for contempt at
that time. The court found that the cost of the program
in which the parties’ four children were enrolled was
reasonable, but that it was not reasonable under their
financial circumstances. The court thus ordered the
parties to work together to try to find a more affordable
child care option, and continued the hearing to October
23, 2015.
  On October 23, 2015, the court again heard testimony
and argument from the parties before it ruled on the
plaintiff’s motion for contempt. The court denied the
motion for contempt, finding that the defendant’s ‘‘fail-
ure to pay is not based upon a wilful failure to pay, but
a financial inability . . . .’’2 The court further found
that ‘‘although the daycare, and [the plaintiff] has done
her best is very, very good at $630 per month, which
is essentially what would be [the defendant’s] share,
that is not reasonable based upon his financial circum-
stances, particularly the finances that are $303 in child
support plus $100 in alimony per month.’’ The court
clarified that it was not finding that the defendant was
unable to pay anything because he had testified that
‘‘he could pay something.’’3 The court thus asked the
defendant, ‘‘is there a number that you reasonably think
you can manage?’’ The defendant asked for additional
time to propose an amount that he could contribute,
and the court again continued the hearing to October
27, 2015.
   At the October 27, 2015 hearing, the plaintiff
expressed to the court her concern that, in not requiring
the defendant to pay one half of the child care expenses,
it was modifying the dissolution judgment. The court
disagreed, once again pressing the defendant to propose
how much he could contribute to those expenses. Con-
trary to his previous testimony that he ‘‘could pay some-
thing,’’ the defendant told the court that he was unable
to contribute anything at all. The court ordered the
defendant to contribute $75 per week for the child care
expenses as a ‘‘reasonable amount based on . . . both
of the part[ies’] financial situation.’’ When the plaintiff
asked if the court was ordering reimbursement for child
care expenses already incurred, the court stated, ‘‘[n]o,
it starts today.’’
   On November 12, 2015, the plaintiff filed a motion to
reargue based upon two grounds. First, the plaintiff
argued that the October 27, 2015 order constituted an
‘‘inappropriate retroactive modification of an existing
child support order where no motion to modify had
been filed.’’ Second, the plaintiff argued that the court
‘‘applied an incorrect reasonableness standard’’ when
it ‘‘engage[d] in an equitable determination as to the
reasonableness of assessing a corresponding [arrear-
age] against the defendant once such a reasonable rate
of child care had been determined.’’
   On December 15, 2015, the court held a hearing on
the plaintiff’s motion to reargue.4 On December 30, 2015,
the court filed a memorandum of decision on the plain-
tiff’s motion to reargue, in which it agreed that its prior
order constituted an unauthorized modification of the
parties’ dissolution judgment, and thus vacated its ear-
lier order requiring the defendant to pay $75 per week
toward child care expenses. The court recounted that
it had ‘‘indicated at the [contempt] hearing that the day
care costs were objectively reasonable for the services
provided to the children, however, it found that the
costs were not reasonable given the financial circum-
stances of the parties.’’ The court concluded that
because the child care costs claimed by the plaintiff
were not reasonable, ‘‘the defendant was not obligated
by the [dissolution] agreement or the [dissolution] judg-
ment to contribute one half of the day care costs sought
by the plaintiff.’’ On that basis, the court held that the
defendant was not required to pay an arrearage for his
contribution to the child care costs that the plaintiff
had already incurred. This appeal followed.
   The plaintiff challenges on appeal the court’s ruling
on her motion to reargue. Initially, the court properly
determined that its earlier order constituted a modifica-
tion of the dissolution judgment, which was improper
in the absence of a properly filed motion to modify.
See Eldridge v. Eldridge, 244 Conn. 523, 530, 710 A.2d
757 (1998) (‘‘[a]n order of the court must be obeyed
until it has been modified or successfully challenged’’
[internal quotation marks omitted]). The court thus
properly vacated that prior order, effectively leaving
intact the order in the dissolution judgment that the
parties share equally the cost of child care. With that
order properly reinstated, the court’s role was simply
to calculate the amount owed by the defendant as an
arrearage for the reasonable and necessary cost of child
care incurred by the plaintiff, to which the defendant
had failed to contribute, since she began working in
September, 2015. We therefore agree with the plaintiff
that, in failing to do so, the trial court abused its dis-
cretion.
   ‘‘The standard of review for a court’s denial of a
motion to reargue is abuse of discretion. . . . [T]he
purpose of a reargument is . . . to demonstrate to the
court that there is some decision or some principle of
law which would have a controlling effect, and which
has been overlooked, or that there has been a misappre-
hension of facts. . . . It may also be used to address
. . . claims of law that the [movant] claimed were not
addressed by the court.’’ (Internal quotation marks
omitted.) Lynch v. Lynch, 153 Conn. App. 208, 244, 100
A.3d 968 (2014), cert. denied, 315 Conn. 923, 108 A.3d
1124 (2015). Because the plaintiff moved to reargue the
court’s ruling on her motion for contempt, we must
also assess the propriety of that ruling.
   ‘‘[O]ur analysis of a judgment of contempt consists
of two levels of inquiry. First, we must resolve the
threshold question of whether the underlying order con-
stituted a court order that was sufficiently clear and
unambiguous so as to support a judgment of contempt.
. . . This is a legal inquiry subject to de novo review.
. . . Second, if we conclude that the underlying court
order was sufficiently clear and unambiguous, we must
then determine whether the trial court abused its discre-
tion in issuing, or refusing to issue, a judgment of con-
tempt, which includes a review of the trial court’s
determination of whether the violation was wilful or
excused by a good faith dispute or misunderstanding.’’
(Internal quotation marks omitted.) Ciottone v. Ciot-
tone, 154 Conn. App. 780, 788–89, 107 A.3d 1004 (2015).
   ‘‘Courts have in general the power to fashion a rem-
edy appropriate to the vindication of a prior . . . judg-
ment. . . . Having found noncompliance, the court, in
the exercise of its equitable powers, necessarily ha[s]
the authority to fashion whatever orders [are] required
to protect the integrity of [its original] judgment.’’ (Inter-
nal quotation marks omitted.) Id., 794. ‘‘This is so
because [i]n a contempt proceeding, even in the absence
of a finding of contempt, a trial court has broad discre-
tion to make whole a party who has suffered as a result
of another party’s failure to comply with the court
order.’’ (Emphasis in original; internal quotation marks
omitted.) Fuller v. Fuller, 119 Conn. App. 105, 115, 987
A.2d 1040, cert. denied, 296 Conn. 904, 992 A.2d 329
(2010).
   Here, the parties did not argue that the order requiring
them to share equally the reasonable work related child
care expenses for their children was unclear or ambigu-
ous. The court found that the defendant’s noncompli-
ance with that order was not wilful because he had
testified that, although he ‘‘could pay something,’’ he
was unable to pay the entirety of his one-half share of
the child care expenses for the parties’ children. Upon
so finding, the trial court had the authority, in the exer-
cise of its equitable powers, to fashion an order consis-
tent with protecting the integrity of the dissolution
judgment. It failed to do so. In not finding and requiring
the defendant to pay an arrearage for his share of child
care costs that the plaintiff had incurred, the court
effectively found that the defendant had no obligation
to pay one half of the child care expenses for the parties’
children, contrary to the plain language of the dissolu-
tion judgment. We thus agree with the plaintiff that the
court abused its discretion in failing to find an arrearage
for the child care expenses that the plaintiff had
incurred.
  The judgment is reversed and the case is remanded
to the trial court for further proceedings to determine
the arrearage owed by the defendant to the plaintiff
pursuant to the judgment of dissolution.
      In this opinion the other judges concurred.
  1
     The defendant did not submit a brief to this court. Our review of the
plaintiff’s claims on appeal is thus limited to her brief.
   2
     The parties both testified that neither of them was able to find a less
expensive facility that could provide the care necessary for their children
and their work schedules.
   3
     By the defendant’s own testimony, he was able to contribute to child care
expenses, but he claimed that he was unable to pay the amount requested by
the plaintiff. He therefore did not contribute at all. The trial court’s finding
that the defendant’s failure to comply with the court’s order was not wilful
is thus puzzling. Because, however, the plaintiff is not challenging the court’s
finding in this regard, we need not address its propriety.
   4
     It is noteworthy that, as of the date of that hearing, the plaintiff had
secured additional scholarships for the children that further reduced the
parties’ out-of-pocket costs.